Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-23 are presented for examination.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities: 
As to claim 1, line 13, “the workload tasks” should read --the plurality of workload tasks-- for consistency.  Furthermore, claim 1 is objected to because the claim failed to provide proper indentations to segregate steps (i.e. allocating, identifying, executing) of a method and operations (i.e. retrieving, determining, selecting, scheduling) performed by the scheduler. See MPEP 608.01(i).  
As to claim 17, this claim is objected to for the same reason as to claim 1 above.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compute resource discovery engine is to identify” (i.e. engine configure to perform the function of resource discovery), “workload discovery engine is to identify”, “virtual capacity discovery engine is to”, “scheduler is to” perform various functions recited in claims 21-23 are interpreted in light of applicant’s specification as hardware and/or hardware executed software [paragraphs 264-265 and 267].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The following limitations lack antecedent basis:
As to claim 1, line 9, “the scheduler”; line 12, “the one or more computing resources”; line 20, “the virtual resource pool”.
As to claims 9-10, “the one or more computing resources”.
As to claim 17, this claim is rejected for the same reason as claim 1 above.
As to claims 19-20, “the one or more computing resources”.
As to claim 21, lines 15-16, “the one or more computing resources”; line 24, “the virtual resource pool”.
As to claims 22-23, “the one or more computing resources”.
Claims 2-16, 18-20 and 22-23 are (additionally) rejected based on dependency.

Allowable Subject Matter 
Claims 1-23 are allowable by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 1, 17 and 21 as a whole. 
Processor and memory [Fig. 6 and corresponding text] in performing the method of implementing/allocating cache memory [paragraph 50, line 6]; identifying, via a compute resource discovery engine, one or more computing resources available to execute workload tasks [grid resources availability, characteristics and capabilities  accessible to the compute resource discovery engine and the workload discovery engine [availability of, hence stored, grid resources availability, characteristics and capabilities for used by the Job Grid Scheduler (hereafter JGS) in assigning jobs/tasks, paragraphs 45-46]; requesting, at a scheduler, information specifying the one or more computing resources available to execute workload tasks and the plurality of workload tasks to be scheduled for execution; and scheduling at least a portion of the plurality of workload tasks for execution via the one or more computing resources based on the information requested [grid resources availability, characteristics and capabilities for used by the Job Grid Scheduler (hereafter JGS) in assigning jobs/tasks (i.e. high priority jobs), paragraphs 45-46; pending jobs from inbound job queue retrieved by JGS to determine processing requirement and assigning the jobs to appropriate resources, paragraph 43, lines 1-10] was disclosed in US PG Pub. 2006/0005181.   Scheduling of a jobs/tasks in a system for execution based on virtual resource requirement of the jobs/tasks and the system’s ability or availability of resources or pool of resources in meeting/satisfying the requirement was disclosed in US PG Pub. 2018/0276040 [paragraphs 20, 22 and 29]. US PG Pub. 2006/0005181 was cited in applicant’s IDS filed on 9/16/20.  The prior art(s) of record when taken individually or in combination do not expressly teach or render obvious the invention as a whole as recited in independent claims 1, 17 and 21. 
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QING YUAN WU/Primary Examiner, Art Unit 2199